Citation Nr: 1129630	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  03-17 345	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for left knee arthritis.

2.  Entitlement to an initial rating higher than 10 percent for left knee instability.

3.  Entitlement to an effective date earlier than November 18, 2010, for the left knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to November 1956.

This appeal to the Board of Veterans' Appeals (Board) originated from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In February 2009, in relevant part, the Board granted service connection for a left knee arthritis.  The Board also remanded earlier effective date claims regarding grants of service connection for a low back disability and for associated radiculitis of the left lower extremity.

Subsequently, in May 2009, when implementing the Board's grant, the RO assigned an initial 10 percent rating for the left knee arthritis retroactively effective from May 1, 2001, the date of receipt of this claim.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  He had a hearing at the RO in June 2010 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  And in a September 2010 decision since issued, the Board granted his earlier effective date claim for his low back disability, although denied his earlier effective date claim for the associated radiculopathy of his left lower extremity.  The Board, however, also remanded his claim for a higher initial rating for his left knee disability (arthritis) for additional development and consideration.

The Appeals Management Center (AMC), which did this additional development of this claim on remand, since has issued a decision in April 2011 granting a separate 10 percent rating for left knee ligament instability retroactively effective as of November 18, 2010, coinciding with the date of a VA compensation examination.  The AMC also issued a supplemental statement of the case (SSOC) in April 2011 denying a combined rating higher than 20 percent for the left knee disability.
The 10 percent rating for the arthritis and the 10 percent rating for the instability combine to 20 percent under VA's combined ratings table - 38 C.F.R. § 4.25.  See also VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and VAOGCPREC 9-98 (August 14, 1998), permitting the assignment of these separate ratings for knee arthritis and instability.

The Veteran has continued to appeal, requesting greater compensation by way of higher ratings for each component of his left knee disability, so for both the arthritis and instability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible ratings for his disability, unless he expressly indicates otherwise).

Also, in May 2011, the Veteran filed timely notice of disagreement (NOD) requesting an effective date earlier than November 18, 2010 for his left knee instability.  He has not been provided a statement of the case (SOC), however, addressing this disagreement with this effective date for his left knee instability.  Nor has he been given time, once the SOC is issued, to complete the steps necessary to perfect his appeal of this additional claim by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  And in this circumstance, the Court has clarified that the appropriate disposition is to remand, rather than merely refer, the claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is also remanding the claim requesting a higher rating for the left knee instability to the RO, via the AMC, for further development and consideration.  Whereas the Board is going ahead and deciding the claim for a higher rating for the left knee arthritis.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The left knee arthritis causes painful motion, but even considering this pain flexion of this knee is not limited to 30 degrees or less or extension to 15 degrees.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 percent for the left knee arthritis. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256, 5260, 5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice 

must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran back in April 2003, so prior to initially adjudicating his claims and therefore in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Keep in mind his claim arose in the context of him trying to establish his underlying entitlement to service connection, since granted.  He is requesting a higher initial rating for this now service-connected disability.  In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of issuing an additional VCAA notice letter in this situation concerning a "downstream" issue, such as the initial rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement is not resolved.  And this has been done; the Veteran has received both an SOC and SSOC discussing the downstream disability rating element of his claim, citing the applicable statutes and regulations and discussing why higher initial ratings were not assigned for his arthritis and since additionally rated instability.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

As the pleading party, he, not VA, has the evidentiary burden of proof for showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim for a higher initial rating for his left knee arthritis, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In assisting him in the development of this claim, the RO has obtained the Veteran's service treatment records (STRs), VA outpatient treatment records, and arranged for a VA compensation examination to assess the severity of the arthritis in this knee.  That November 2010 examination is sufficient for rating purposes on the left knee arthritis claim. The Board is therefore satisfied that VA has provided all assistance required by the VCAA. 38 U.S.C.A. § 5103A.

II.  Whether an Initial Rating Higher than 10 Percent is Warranted for the Left Knee Arthritis

Since, as mentioned, this claim arises from the Veteran's disagreement with the initial rating assigned following the granting of service connection, the Board finds that some additional discussion of the Fenderson case is warranted.  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged" rating. Fenderson, 12 Vet. App. 125-126.  This distinction mostly has become academic since the holding in Hart v. Mansfield, 21 Vet. App. 505 (2007), requiring consideration of whether the rating should be "staged" even when the claim at issue does not concern the initial rating, rather, an established rating.

The Veteran presently has a 10 percent rating for his left knee arthritis under 38 C.F.R. § 4.71a, DC 5010, for arthritis due to trauma substantiated by X-ray findings.  DC 5010 provides that traumatic arthritis is to be evaluated as degenerative arthritis.  Degenerative arthritis (hypertrophic or osteoarthritis) is evaluated under DC 5003, which in turn indicates the disability will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved - which, here, are DC 5260 for limitation of flexion and DC 5261 for limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

According to DC 5003, when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Moreover, according to DC 5003, in the absence of limitation of motion, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

DC 5260 provides that flexion limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent (noncompensable) rating.

DC 5261 provides that extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a 0 percent (noncompensable) rating.

For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under DC 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).


Aside from permitting the assignment of separate ratings for arthritis (DC 5003) and instability (DC 5257), VA's General Counsel additionally has held that separate ratings may be assigned, as well, for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id.

In considering the potential applicability of other diagnostic codes, the Board finds that 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum) are not applicable in this case, as the medical evidence does not show the Veteran has the type of impairment contemplated by these other codes.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld if supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).  Ankylosis, as an example, is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  This clearly is not the situation here, however, since the mere fact that the Veteran continues to have range of motion in his knee on both flexion and extension, even if less than normal range of motion, in turn means that, by definition, his knee is not ankylosed.

And as for DCs that do apply (DCs 5003, 5010, 5260 and 5261), the probative (competent and credible) medical and lay evidence of record does not indicate an initial rating higher than 10 percent is warranted.

The Veteran had a VA compensation examination in November 2010, so rather recently, to evaluate his left knee disability.  He complained of increased knee pain.  His knee symptoms were listed as giving way, instability, weakness, pain, stiffness, decreased speed of motion, 1 to 3 episodes of dislocation or subluxation per month, and tenderness.  On objective physical examination his gait was described as antalgic.  There was crepitation, positive clicks or snaps, subpatellar tenderness, evidence of a meniscus tear, and a positive McMurrays's sign.  But range-of-motion testing showed flexion of this knee to 100 degrees, and extension was to 0 degrees (i.e., full extension).  There was no objective pain on motion noted by the examiner.

An X-ray showed moderate tricompartmental degenerative joint disease (DJD), i.e., arthritis, with possible synovial chondromatosis/calcified popliteal cyst.  The left knee diagnosis mirrored the X-ray findings, to include anterior cruciate ligament injury.  The overall effect of the left knee problem on the Veteran's daily activities was described as mild-to-moderate.

The instability of the left knee already is being compensated separately under DC 5257.  See again VAOPGCPRECs 23-97 and 9-98.

So even assuming the Veteran also experiences pain in this knee, such as during prolonged repetitive use of this knee (standing, walking, etc.) or when this knee is most symptomatic ("flare ups"), his flexion is not shown to be limited to 30 degrees or less or his extension to 15 degrees.  And this is required for the higher 20 percent rating under DCs 5260 and 5261.  The November 2010 VA compensation examiner did not observe any objective clinical indications of pain, including during his range-of-motion testing of this knee, but the mere fact that the Veteran has arthritis in this knee is reason enough, alone, to assign a 10 percent rating, even absent objective indication that his range of motion of this knee is restricted to a compensable degree.  This is because DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, there is no basis for increasing the rating beyond the minimum compensable level of 10 percent when, as here, the pain associated with the arthritis formed the basis of this minimum compensable rating because, without this consideration, the Veteran does not have the required limitation of motion to otherwise warrant this rating.  His extension was entirely normal, to 0 degrees, during his November 2010 examination, so was not even limited to 5 degrees as required for even the most minimum 0 percent rating under DC 5261.  And his flexion was to 100 degrees, so far exceeded the 60-degree limitation required for even the most minimum 0 percent rating under DC 5260.  It therefore is apparent that the 10 percent rating he has is because of the arthritis, even despite objective clinical indication of sufficient limitation of motion, again, even considering his pain.

He also cannot receive separate ratings for his flexion and extension because he has normal (full) extension, to 0 degrees.  See again VAOPGCPREC 9-2004.

For these reasons and bases, the preponderance of the evidence is against this claim for an initial rating higher than 10 percent for the left knee arthritis.  So the benefit-of-the-doubt rule is inapplicable, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1) (2009). See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's left knee arthritis has markedly interfered with his ability to work, meaning above and beyond that contemplated by his 10 percent schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  His symptoms (pain and associated limitation of motion, etc.) are contemplated by the regular rating schedule criteria since DCs 5003, 5010, 5260 and 5261 make provision for them.

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting the Veteran is not adequately compensated for this disability by the regular rating schedule.  His evaluation and treatment for this disability has been primarily, if not exclusively, on an outpatient basis, not as an inpatient, much less frequent inpatient.  
So extra-schedular consideration is unwarranted in the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for an initial rating higher than 10 percent for left knee arthritis is denied.


REMAND

The separate rating the Veteran has for the instability of his left knee is under DC 5257, which provides a 10 percent rating for "other" impairment of the knee, including recurrent subluxation or lateral instability, if the resultant disability is "slight".  A 20 percent rating is warranted if "moderate" and a 30 percent rating if "severe".

These descriptive terms "slight" (or "mild"), "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. §§ 4.2, 4.6.


The AMC determined the November 2010 VA examination report was insufficient because the examiner reported no evidence for instability in the conclusion of the examination, but also reported evidence of objective findings during the examination for instability with X-ray evidence of subluxation of the femoral condyle at the tibial plateau.  There also were indications of a meniscus tear, anterior cruciate ligament (ACL) injury, and positive McMurray's sign, so even other suggestions of instability.  Consequently, the AMC concluded an addendum examination report was required for clarification of whether the Veteran's left knee has instability.  See 38 C.F.R. § 4.2, indicating it is incumbent upon the rating specialist to return the report as inadequate and request this clarification.

Yet, there is no such addendum in the file, so it needs to be obtained.

The RO/AMC also needs to send the Veteran a SOC in response to his timely NOD concerning an effective date earlier than November 18, 2010 for his left knee instability.  He filed this NOD at the RO in May 2011, and the RO forwarded it on to the Board, where it was received in June 2011.  He also has to be given time, in response to the SOC, to perfect his appeal of this additional claim by also filing a timely substantive appeal (VA Form 9 or equivalent statement). 38 C.F.R. § 20.200.

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  In response to his timely May 2011 NOD, send the Veteran a SOC concerning his claim for an effective date earlier than November 18, 2010 for his left knee instability.  Reiterate that he still needs to file a timely substantive appeal (VA Form 9 or equivalent) 

in response to the SOC to perfect an appeal to the Board concerning this additional claim.  38 C.F.R. §§ 20.200, 20.302(b).  If, and only if, he perfects his appeal of this additional claim should it be returned to the Board.

2.  If, in fact, completed, obtain the addendum to the report of the November 2010 VA examination regarding whether the Veteran has instability of his left knee given the contradictory findings that were indicated in the report of that examination.  [Note:  the AMC or RO apparently already acknowledged this addendum is needed, but it is not in the claims file so must be obtained.]

In the event it cannot be obtained, schedule another VA compensation examination specifically to confirm the Veteran has instability of his left knee (he already has a 10 percent rating for this, so it is assumed he does).  But, more importantly, medical comment is needed concerning the severity of this instability in terms of whether it is "slight" or "mild" versus "moderate" or "severe".

The examination should include any diagnostic testing or evaluation deemed necessary.

The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.


3.  Then readjudicate the claim for a higher initial rating for the instability in light of the additional evidence.  If a higher rating is not granted to the Veteran's satisfaction, send him and his representative an additional SSOC and give them an opportunity to submit still additional evidence and/or argument in response before returning the file to the Board for further consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


